698 N.W.2d 155 (2005)
472 Mich. 903
In re MERSINO.
(Family Independence Agency
v.
Head).
Docket No. 128393. COA No. 260392.
Supreme Court of Michigan.
May 13, 2005.
*156 MARILYN J. KELLY, J. (concurring).
While I concur in the decision to deny leave to appeal, I do so for the reason articulated by the Court of Appeals. As the Court of Appeals noted, respondent failed to request appointment of appellate counsel within fourteen days of receiving notice of the termination of her parental rights. MCR 3.977(I)(1)(c); MCR 7.204(A)(1)(c). Because respondent failed either to timely request counsel or to file her claim of appeal within sixty-three days of the order terminating parental rights, she lost her right to appeal.